 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    OTIS MICHAEL THOMAS,                        Case No. 2:19-cv-02050-ODW (AFM)
12
                          Petitioner,             ORDER SUMMARILY
13                                                DISMISSING PETITION FOR
            v.                                    WRIT OF HABEAS CORPUS FOR
14
      R.K. HILL, Warden,                          LACK OF SUBJECT MATTER
15                                                JURISDICTION
16                        Respondent.
17

18         In 1997, Petitioner was convicted in the Los Angeles County Superior Court
19   of residential burglary, terrorist threats, and false imprisonment of a hostage. He is
20   currently serving a sentence of 86 years to life. (ECF No. 1 at 2.)
21         In 2001, Petitioner filed a federal habeas corpus petition challenging his 1997
22   conviction and sentence. (Case No. 2:01-cv-1432-GHK(MAN)). That petition raised
23   five claims for relief. On May 27, 2003, judgment was entered denying the petition
24   on the merits. Both this Court and the Ninth Circuit Court of Appeal denied
25   Petitioner’s requests for a certificate of appealability. In addition, the Ninth Circuit
26   subsequently denied Petitioner’s request for authorization to file a second or
27   successive petition. (See ECF No. 31 in Case No. 2:01-cv-1432-GHK(MAN).)
28         In 2005, Petitioner filed another federal habeas corpus petition challenging his
 1   1997 conviction. (Case No. 2:05-cv-01106-GHK (MAN)). The Court dismissed the
 2   successive petition for lack of jurisdiction.
 3         The current petition for a writ of habeas corpus, filed on March 19, 2019, again
 4   challenges Petitioner’s 1997 conviction. The petition raises eight grounds for relief:
 5   (1) newly discovered evidence withheld by the prosecution exists of an interview
 6   between Petitioner and an internal affairs sergeant; (2) “courtroom misconduct by the
 7   trial judge” based upon the prosecutor’s failure to answer a question posed by
 8   Petitioner during sentencing about whether she was related to his private investigator;
 9   (3) “government misconduct” by the prosecutor for failing to answer Petitioner’s
10   question whether she was related to his private investigator; (4) ineffective assistance
11   of appellate counsel; (5) improper jury instruction; (6) actual innocence; (7) “live
12   witness testimony for a prior conviction”; and (8) juror misconduct. (ECF No. 1 at 5-
13   7.) Two of those grounds – namely, ineffective assistance of appellate counsel and
14   allowing live testimony regarding a prior conviction allegation – were raised and
15   rejected in Case No. 2:01-cv-1432-GHK(MAN).
16         A claim presented in a second or successive federal petition that was presented
17   in a prior petition must be dismissed. 28 U.S.C. § 2244(b)(1). With limited
18   exceptions, a claim presented in a second or successive federal habeas petition that
19   was not presented in a prior petition also must be dismissed. 28 U.S.C.
20   § 2244(b)(2)(A), (B). Moreover, “[b]efore a second or successive application
21   permitted by this section is filed in the district court, the applicant shall move in the
22   appropriate court of appeals for an order authorizing the district court to consider the
23   application.” 28 U.S.C. § 2244(b)(3)(A). Absent authorization from the Court of
24   Appeals, this Court lacks jurisdiction over a successive petition. See Magwood v.
25   Patterson, 561 U.S. 320, 330-331 (2010); Cooper v. Calderon, 274 F.3d 1270, 1274
26   (9th Cir. 2001).
27         Here, there is no indication that Petitioner has obtained the requisite
28   authorization from the Ninth Circuit. To the extent that Petitioner might contend that
                                                2
 1   his petition meets an exception to the bar on successive petitions, his argument must
 2   first be presented to the Court of Appeals. Further, Petitioner’s allegation that he is
 3   actually innocent of the crimes for which he was convicted does not exempt him from
 4   the procedural requirements for second or successive petitions, including the
 5   statutory obligation to obtain Ninth Circuit authorization to file a second or
 6   successive petition. See, e.g., Spencer v. Valenzuela, 2014 WL 3362865, at *2 (C.D.
 7   Cal. July 8, 2014). Because Petitioner has not obtained authorization from the Ninth
 8   Circuit to file this second or successive petition, this Court is without jurisdiction to
 9   entertain it.1 See Burton v. Stewart, 549 U.S. 147, 153 (2007).
10          IT THEREFORE IS ORDERED that this action be dismissed without
11   prejudice for lack of jurisdiction.
12          LET JUDGMENT BE ENTERED ACCORDINGLY.
13

14   DATED: March 25, 2019
15

16                                                          OTIS D. WRIGHT, II
                                                       UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25   1 Pursuant to Ninth Circuit Rule No. 22-3(a), when a request for authorization to file a successive
26   petition is “mistakenly submitted” to a district court, it must be referred to the Ninth Circuit. Rule
     22-3(a) also provides that a district court may refer such a petition to the Ninth Circuit when to so
27   would serve the interests of justice. Neither circumstance is present in this case. Nevertheless, the
     Clerk is directed to mail petitioner a copy of Ninth Circuit Form 12 so that petitioner may file an
28   application for leave to file a second or successive petition in the Court of Appeals.
                                                       3
